          Case: 3:20-cv-02126-JGC Doc #: 1 Filed: 09/21/20 1 of 8. PageID #: 1




                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


 KAILA D. REEDER,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 3:20-cv-02126

 UNITED COLLECTION BUREAU, INC.,
                                                      DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes KAILA D. REEDER (“Plaintiff”), by and through her attorneys, Consumer

Law Partners, LLC, complaining as to the conduct of UNITED COLLECTION BUREAU, INC.

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., and the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Ohio and a substantial portion the events or omissions giving rise to the

claims occurred within the Northern District of Ohio.



                                                  1
            Case: 3:20-cv-02126-JGC Doc #: 1 Filed: 09/21/20 2 of 8. PageID #: 2




                                               PARTIES

       4. Plaintiff is a consumer over-the-age of 18 residing in Allen County, Ohio, which is within

the Northern District of Ohio.

       5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

       6. Defendant is a third-party debt collector servicing a variety of industries, including

government, healthcare, utilities, financial services, communication, and student loans. 1

Defendant is a corporation organized under the laws of the State of Ohio, with its principal place

of business located 5620 Southwyck Boulevard, Toledo, Ohio 43614. Defendant’s registered

agent, Corporation Service Company, is located at 50 West Broad Street, Suite 1330, Columbus,

Ohio 43215. Defendant collects from consumers throughout the United States, including those

within the State of Ohio.

       7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

       8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                   FACTS SUPPORTING CAUSES OF ACTION

       9. The instant action stems from Defendant’s attempts to collect upon medical bills that

Plaintiff purportedly defaulted upon (“subject debt”).

       10. Around the spring of 2020, Plaintiff began receiving calls to her cellular phone, (419)

XXX-9046, from Defendant.




1
    http://ucbinc.com/resources/

                                                   2
        Case: 3:20-cv-02126-JGC Doc #: 1 Filed: 09/21/20 3 of 8. PageID #: 3




    11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -9046. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

    12. Defendant has mainly used the phone number (800) 297-6901 when placing calls to

Plaintiff’s cellular phone, however, upon information and belief, Defendant used other phone

numbers as well.

    13. Upon information and belief, the aforementioned phone number ending in -6901 is

regularly utilized by Defendant during its debt collection activities.

    14. Upon answering calls from Defendant, Plaintiff experiences a significant pause, lasting

several seconds in length, and often has to say “hello” several times before a live representative

begins to speak.

    15. Upon speaking with Defendant, Plaintiff is informed that it is acting as a debt collector

attempting to collect upon the subject debt.

    16. Plaintiff has informed Defendant of her inability to pay, as she is experiencing financial

distress as a result of her physical disabilities.

    17. Rather than being understanding of Plaintiff’s situation, Defendant has persisted with its

collection phone calls.

    18. Defendant’s constant collection calls caused Plaintiff to demand that Defendant cease

calling her cellular phone.

    19. In spite of the information provided to Defendant, Defendant has still placed not less than

twelve calls to Plaintiff’s cellular phone.

    20. Due to Defendant’s conduct, Plaintiff was forced to hire counsel and her damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.



                                                     3
           Case: 3:20-cv-02126-JGC Doc #: 1 Filed: 09/21/20 4 of 8. PageID #: 4




      21. As a result of Defendant’s actions, Plaintiff is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other collectors

from engaging in the unlawful collection practices described in this Complaint, supra.

      22. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.

      23. Plaintiff has suffered additional concrete harm as a result of Defendant’s actions,

including but not limited to: invasion of privacy, aggravation that accompanies collection

telephone calls, emotional distress, increased risk of personal injury resulting from the distraction

caused by the never-ending calls, increased usage of her telephone services, loss of cellular phone

capacity, diminished cellular phone functionality, decreased battery life on her cellular phone, and

diminished space for data storage on her cellular phone.

              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      24. Plaintiff repeats and realleges paragraphs 1 through 23 as though full set forth herein.

      25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

      27. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others. Defendant identifies

itself as a debt collector and has been a member of the Association of Credit and Collection

Professionals (“ACA”) since 1961. 2

      28. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be due to another for personal, family, or household purposes.



2
    http://www.acainternational.org/search#memberdirectory

                                                        4
          Case: 3:20-cv-02126-JGC Doc #: 1 Filed: 09/21/20 5 of 8. PageID #: 5




          a. Violations of FDCPA §1692c and §1692d

   29. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   30. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified of her distressful situation and to stop calling. Defendant called Plaintiff at least

twelve times after she demanded that it stop. This repeated behavior of systematically calling

Plaintiff’s phone in spite of this information was harassing and abusive. The frequency and nature

of the calls shows that Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and

harassing Plaintiff.

   31. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

          b. Violations of FDCPA § 1692e

   32. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

  33. In addition, this section enumerates specific violations, such as:

             “The use of any false representation or deceptive means to collect or
             attempt to collect any debt or to obtain information concerning a
             consumer.” 15 U.S.C. §1692e(10).

   34. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Defendant had knowledge of Plaintiff’s



                                                 5
        Case: 3:20-cv-02126-JGC Doc #: 1 Filed: 09/21/20 6 of 8. PageID #: 6




physical and financial situation, Defendant continued to place systematic and automated collection

calls Plaintiff in a deceptive attempt to force her to answer its calls and ultimately make a payment.

Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to

contact her via an automated system when it no longer had consent to do so.

         c. Violations of FDCPA § 1692f

    35. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

    36. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff after being notified of her inability to pay, and at least twelve

times after being notified to stop calling. Attempting to coerce Plaintiff into payment by placing

systematic phone calls without her permission is unfair and unconscionable behavior. These means

employed by Defendant only served to worry and confuse Plaintiff.

    37. As pled in paragraphs 20 through 23, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

    WHEREFORE, Plaintiff, KAILA D. REEDER, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);

    c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);

    d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3);

    e. Enjoining Defendant from further contacting Plaintiff; and



                                                   6
        Case: 3:20-cv-02126-JGC Doc #: 1 Filed: 09/21/20 7 of 8. PageID #: 7




   f. Awarding any other relief as this Honorable Court deems just and appropriate.


          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   38. Plaintiff repeats and realleges paragraphs 1 through 37 as though fully set forth herein.

   39. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   40. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff

has experienced during answered calls is instructive that an ATDS was being utilized to generate

the phone calls. Additionally, Defendant’s continued contacts with Plaintiff after she demanded

that the phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature

and frequency of Defendant’s contacts points to the involvement of an ATDS.

   41. Upon information and belief, the system employed by Defendant to place phone calls to

Plaintiff’s cellular phone has the capacity – (A) to store or produce telephone numbers to be called,

using a random or sequential number generator; and (B) to dial such numbers.

   42. Defendant violated the TCPA by placing at least twelve phone calls to Plaintiff’s cellular

phone using an ATDS without her consent. Any consent that Plaintiff may have given to the

originator of the subject debt, which Defendant will likely assert transferred down, was specifically

revoked by Plaintiff’s demands that it cease contacting her.

   43. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

                                                 7
        Case: 3:20-cv-02126-JGC Doc #: 1 Filed: 09/21/20 8 of 8. PageID #: 8




   44. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for

at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, KAILA D. REEDER, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Enjoining Defendant from placing any more phone calls to Plaintiff’s cellular phone;

   c. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   d. Awarding Plaintiff costs and reasonable attorney fees;

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.



DATED this 21st day of September, 2020.              Respectfully Submitted,

                                                      /s/ Taxiarchis Hatzidimitriadis
                                                     Taxiarchis Hatzidimitriadis #6319225
                                                     CONSUMER LAW PARTNERS, LLC
                                                     333 N. Michigan Ave., Suite 1300
                                                     Chicago, Illinois 60601
                                                     (267) 422-1000 (phone)
                                                     (267) 422-2000 (fax)
                                                     teddy@consumerlawpartners.com

                                                     Attorneys for Plaintiff, Kaila D. Reeder




                                                8
